Citation Nr: 0105735	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  97-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to the assignment of an initial evaluation in 
excess of 10 percent for a service-connected bilateral 
hearing loss disability, prior to June 10, 1999.  

2.  Entitlement to the assignment of an evaluation in excess 
of 20 percent for a service-connected bilateral hearing loss 
disability, from June 10, 1999.

3.  Entitlement to the assignment of an initial evaluation in 
excess of 10 percent for a headache disorder, from June 29, 
1945, to April 28, 1993.  

4.  Entitlement to the assignment of an evaluation in excess 
of 30 percent for headaches, from April 28, 1993.  

5.  Whether a July 1945 rating decision which denied service 
connection for a hearing injury was clearly and unmistakably 
erroneous.  

6.  Entitlement to an effective date earlier than January 31, 
1996, for a grant of service connection for a hearing loss 
disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

V. E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to June 
1945.  He was wounded in action during World War II and his 
decorations include the Combat Infantryman Badge; the Purple 
Heart Medal; the Oak Leaf Cluster, and 2 Bronze Service 
Stars. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from various rating decisions of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a March 1995 decision, service connection was granted for 
headaches, due to shell fragment wound to the head, with the 
assignment of a 10 percent rating, effective April 28, 1993.  
The veteran perfected an appeal with regard to the initial 
rating assigned for the headache disorder, and in October 
1995, an increased evaluation of 30 percent disabling was 
granted for headaches, effective April 28, 1993.  An 
effective date of June 29, 1945, was subsequently assigned 
for the grant of service connection for headaches, along with 
a 10 percent rating from that date to April 28, 1993.  On 
appeal, the Board must consider both the propriety of the 
assignment of an initial rating in excess of 10 percent for 
headaches, from June 29, 1945, to April 28, 1993; and the 
propriety of the assignment of a rating in excess of 30 
percent for headaches, from April 28, 1993.  

This claim also comes before the Board from a July 1996 
rating decision in which service connection was granted for 
hearing loss, with the assignment of a zero percent 
(noncompensable) rating, effective January 31, 1996.  The 
veteran perfected an appeal as to the initial rating assigned 
for the service-connected hearing loss disability.  In May 
1999, an increased evaluation of 10 percent was granted for 
hearing loss, effective January 31, 1996.  In October 1999, a 
20 percent rating was granted for hearing loss, effective 
June 10, 1999, based on application of recently revised 
rating criteria.  The Board must consider the propriety of 
the assignment of an initial rating of 10 percent for hearing 
loss, from January 31, 1996, to June 10, 1999; as well as the 
propriety of the assignment of a rating in excess of 20 
percent for hearing loss from June 10, 1999.  In addition, 
the Board has accepted for appellate consideration a claim 
for entitlement to an effective date earlier than January 31, 
1996, for a grant of service connection for hearing loss, 
which also arises from the July 1996 rating decision.

Finally, this appeal comes before the Board from a July 1999 
decision in which the RO found that there was no clear and 
unmistakable error in a July 1945 decision which denied 
service connection for a hearing injury.  


Basis for accepting jurisdiction of claim for entitlement to 
an effective date earlier than January 31, 1996, for a grant 
of service connection for a bilateral hearing loss disability

The Board has accepted jurisdiction of a claim for 
entitlement to an effective date earlier than January 31, 
1996, for a grant of service connection for a bilateral 
hearing loss disability, although this issue was not 
certified to the Board on appeal.  The record reflects that 
in July 1996, service connection was granted for a bilateral 
hearing loss disability, effective January 31, 1996.  In an 
October 1996 statement, the veteran initiated an appeal 
regarding the effective date assigned for the grant of 
service connection for hearing loss, by stating that he 
demanded a compensation increase for this injury retroactive 
to 1945.  In a July 1997 rating decision, the RO denied the 
claim for entitlement to an effective date earlier than 
January 31, 1996, for the grant of service connection for 
hearing loss.  In August 1997, the veteran's representative 
effectively disagreed with the July 1997 decision by 
indicating that the veteran was requesting an appeal thereof.  
A Statement of the Case was subsequently issued in September 
1997, in which it was specifically noted that this statement 
had been prepared in advance of the hearing that the veteran 
had requested.   

By letter dated September 19, 1997, and received September 
22, 1997, the veteran again requested that he be scheduled 
for a hearing in conjunction with his claims, and he 
indicated that he was submitting evidence showing that he was 
issued a pair of hearing aids by VA in 1993.  In that 
statement, the veteran indicated his intent to continue his 
appeal as he referred to the original notice of disagreement, 
dated May 1997, and he noted that he had requested a hearing.  
The Board has construed this statement as a substantive 
appeal with regard to the claim for entitlement to an 
effective date earlier than January 31, 1996, for a grant of 
service connection for hearing loss.  38 C.F.R. § 20.201 
(2000); see also E.F. v. Derwinski, 1 Vet. App. 324 (1991) 
(the Board must liberally construe the veteran's pleadings).  

As such, the veteran has perfected an appeal with regard to 
this issue by submitting a substantive appeal in a timely 
manner as provided by 38 C.F.R. § 20.202 (2000).  Therefore, 
it is appropriate for the Board to accept jurisdiction of 
this claim on appeal.  


Separate and independent adjudication of earlier effective 
date and CUE claims

The Board notes that the claims on appeal include the issue 
of entitlement to an earlier effective date for a grant of 
service connection for a hearing loss disability, based on 
clear and unmistakable error in a July 1945 rating decision; 
and as noted in the foregoing section, the Board has also 
accepted jurisdiction of a claim for entitlement to an 
effective date earlier than January 31, 1996, for a grant of 
service connection for hearing loss.  The laws and 
regulations pertaining to an earlier effective date (which is 
based on the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400) are different from those utilized in evaluation of a 
claim alleging CUE under 38 C.F.R. § 3.105(e).  A review of 
the record reflects that these two issues have been developed 
separately on appeal, and the veteran has been provided with 
proper notification of the pertinent laws and regulations 
pertaining to each of these issues in separate Statements of 
the Case.  The Board finds that in light of the evidence of 
record and the nature of the claims at issue, the earlier 
effective date and clear and unmistakable error issues are 
not inextricably intertwined and may be adjudicated 
independently of one another.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  


Claim for entitlement to an earlier effective date for a 
grant of service connection for headaches, based on clear and 
unmistakable error

The claim for an effective date earlier than April 28, 1993, 
for a grant of service connection for a headache disorder, 
based on clear and unmistakable error, was certified to the 
Board on appeal.  However, the record indicates that in a 
July 1999 rating decision, the RO granted an effective date 
of June 29, 1945 (the day after the veteran's discharge from 
active duty), by finding clear and unmistakable error in the 
July 1945 rating decision.  The applicable laws and 
regulations do not allow for grants of service connection to 
be made effective on a date earlier than the day after the 
veteran's discharge from active service.  See 38 U.S.C.A. § 
5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (2000).  
Therefore, the RO's action in the July 1999 rating decision 
constitutes a full grant of the benefits sought on appeal 
with regard to an earlier effective date for the grant of 
service connection for headaches.  Accordingly, the Board 
declines to accept jurisdiction of this issue as there 
remains no further case or controversy which is appropriate 
for appellate consideration at this time.  


Characterization of claims on appeal in order to comply with 
the holding in Fenderson v. West

On appeal, the evaluation claims regarding the service-
connected hearing loss and headache disabilities have been 
recharacterized in order to comply with the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating. Id.  

The appellant's pleadings indicate that he is aware that his 
appeal involves the RO's assignment of initial disability 
evaluations for hearing loss and a headache disorder.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability ratings assigned for 
the service-connected hearing loss and headache disabilities.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Waiver of additional evidence by the RO in the first instance

Since the date of the most recent Supplemental Statement of 
the Case (May 2000), additional evidence has been submitted 
by the veteran for consideration in conjunction with his 
appeals.  This evidence includes documentation submitted in 
August 2000, September 2000, October 2000, and November 2000, 
and January 2001.  According to 38 C.F.R. § 20.1304 (2000), 
an appellant and his representative will be granted a period 
of 90 days following the mailing of notice that an appeal has 
been certified to the Board, or until the date of 
promulgation of an appellate decision by the Board, whichever 
comes first, during which additional evidence may be 
submitted.  In this case, the claims on appeal were certified 
to the Board on September 29, 2000, and the veteran was 
notified of that certification by letter dated October 4, 
2000.  

In an October 2000 Brief, the veteran's representative 
indicated that regional office consideration was waived with 
regard to the evidence received subsequent to the May 2000 
Supplemental Statement of the Case.  This constitutes an 
effective waiver of consideration in the first instance by 
the agency of original jurisdiction, in compliance with 
38 C.F.R. § 20.1304 (2000), and therefore, a remand is not 
needed in order to comply with 38 C.F.R. § 19.37 (2000).  The 
Board has accepted that portion of the additional evidence 
that was received in a timely manner (or within 90 days after 
October 4, 2000) for consideration in conjunction with the 
veteran's appeals.  


Notice of disagreement with regard to denials of claims for 
compensation under 38 U.S.C.A. § 1151 and entitlement to an 
earlier effective date for an award of  special monthly 
compensation (SMC) at the statutory "S" rate 

In a July 1997 rating decision, the RO denied a claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 (for 
radiation burns due to an MRI) and a claim for entitlement to 
an earlier effective date for a grant of SMC at the statutory 
"S" rate.  By letter dated July 25, 1997, the veteran was 
notified of that decision.  In a letter dated August 5, 1997, 
which was received at the RO on August 7, 1997, the veteran's 
accredited representative at the time (a private attorney) 
indicated that the disability determination had been received 
and that the veteran would like to request an appeal as to 
that decision.  The section 1151 claim was subsequently 
readjudicated and denied in a September 1997 decision; 
however, there is no indication that Statements of the Case 
were subsequently issued with regard to either the section 
1151 claim or the claim for an earlier effective date for the 
award of SMC at the statutory "S" rate.  

The Board notes that the representative's August 1997 
statement was accepted as a notice of disagreement with 
regard to the other issues denied in the July 1997 Statement 
of the Case.  Thus, the Board has also construed the August 
1997 statement as a notice of disagreement with regard to the 
section 1151 claim and the earlier effective date for SMC 
claim.  See also Gallegos v. Gober, 14 Vet. App. 50, 56 
(2000) (in which the Court noted that VA should liberally 
interpret a written communication which may constitute an NOD 
under the law).  As the veteran has not yet been furnished 
with a Statement of the Case with regard to the noted issues, 
these claims must be remanded to the RO for the issuance of a 
Statement of the Case in order to comply with the holding in 
Manlincon v. West, 12 Vet.App. 238 (1999).  


Referral of additional issues not yet considered by the RO

Having reviewed the documentation provided by the veteran on 
appeal, the Board has identified potential statements which 
may be construed as new or additional claims or which require 
further clarification in order to identify the veteran's 
intent.  These statements include claims for compensation for 
a left eye disorder, constant constipation due to stress and 
a nervous condition, and residuals of stroke, to include loss 
of equilibrium and poor tandem gait, claimed as secondary to 
retained foreign bodies in the skull.  The veteran also seems 
to be contending that he is entitled to a separate rating for 
retained foreign bodies in his skull.  The Board may not 
accept jurisdiction of these claims as they have not yet been 
developed for appellate consideration.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, these issues are referred to the RO for further 
clarification and appropriate adjudicatory action.  

Claims remanded herein

The Board has determined that several of the claims on appeal 
must be remanded in order to ensure compliance with due 
process considerations and to conduct further evidentiary 
development.  These include the claim for entitlement to an 
effective date earlier than January 31, 1996, for a grant of 
service connection for hearing loss; the claim for 
entitlement to an initial evaluation in excess of 10 percent 
disabling for headaches, from June 25, 1945, to April 28, 
1993; and the claim for entitlement to an evaluation in 
excess of 30 percent disabling for headaches, from April 28, 
1993.  In addition, the claims for entitlement to 
compensation under 38 U.S.C.A. § 1151 and entitlement to an 
earlier effective date for an award of SMC at the statutory 
"S" rate are being remanded for the issuance of a Statement 
of the Case.  


FINDINGS OF FACT

1.  The revised criteria for evaluation of diseases of the 
ear and other sense organs, effective June 10, 1999, are more 
favorable to the veteran and his claim as special provisions 
are provided therein for exceptional patterns of hearing 
impairment.  

2.  Prior to June 10, 1999, the veteran's service-connected 
bilateral hearing loss disability is manifested by a maximum 
hearing loss of Level IV in the left ear and a maximum 
hearing loss of Level V in the right ear.  

3.  From June 10, 1999, the veteran's service-connected 
hearing loss disability is  manifested by a maximum hearing 
loss of Level VI in the left ear and maximum hearing loss of 
Level IV in the right ear.  

4.  The July 1945 decision which denied service connection 
for a hearing injury is supportable in light of the facts and 
law existing at the time of the decision.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for the service-connected 
hearing loss disability, prior to June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100, 6101 (1998).  

2.  The schedular criteria for an evaluation in excess of 20 
percent disabling have not been met for the service-connected 
hearing loss disability, from June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (2000).  

3.  The July 1945 decision denying service connection for a 
hearing loss disability was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evaluation of service-connected bilateral hearing loss 
disability

The claims for higher evaluations for the service-connected 
hearing loss disability have been developed from the original 
grant of service connection and the initial assignment of a 
rating therefor.  Where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for that disability, the 
claim remains open as long as the rating schedule provides 
for a higher evaluation.  Shipwash v. Brown, 8 Vet.App. 218, 
225 (1995).  In addition, separate ratings may be assigned 
for separate periods of time, a practice known as "staged 
ratings."  Fenderson, supra.  In reaching a determination 
regarding the issues on appeal, the Board has determined that 
the assignment of additional staged ratings is not warranted, 
as the hearing loss disability has not changed significantly 
during the appeal period and uniform evaluations are 
therefore appropriate.  Id.  

During the pendency of the claims on appeal, 38 U.S.C.A. 
§ 5103, which concerns VA's duty to assist a claimant with 
the development of facts pertinent to his claim, has been 
substantially revised.  The revised statutes provide that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits.  This assistance includes obtaining identified VA 
and private medical records, VA examinations, and medical 
opinions, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In 
addition, the claimant and his representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

The Board finds that these revisions are applicable to the 
claim on appeal as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As such, the Board will adjudicate the 
instant claim in light of the revised statutes and it is 
found that the appellant will not be prejudiced thereby, as 
these statutes afford the appellant the potential for greater 
assistance in the development of his claim.  See also 
Bernard, supra.  

On review of the record, the Board has determined that the 
duty to assist, as mandated by the VCAA, has been fully 
satisfied.  The record indicates that the available service 
medical records, VA treatment records, and private medical 
records have been obtained and considered in conjunction with 
the appeal regarding the appropriate evaluations for service-
connected hearing loss.  In addition, during the course of 
the appeals period the veteran has been afforded several VA 
audiological examinations in order to evaluate his service-
connected hearing loss disability.  He has been notified of 
the schedular criteria which would warrant higher ratings, 
through the issuance of a Statement of the Case and several 
Supplemental Statements of the Case, and he has been afforded 
the opportunity to present testimony at personal hearings in 
March 1999 and April 2000.  Thus, the Board finds that the 
required due process considerations have been satisfied, and 
therefore, the instant claims are ready for appellate 
adjudication.  See also Robinette v. Brown, 8 Vet.App. 69 
(1995).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Because the instant claim is based on an appeal following an 
original grant of service connection and the assignment of a 
rating therefor, the holding from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (to the effect that the present level of 
disability is of primary importance) is not applicable. 
Fenderson, supra. 

In July 1996, service connection was granted for hearing 
loss, with the assignment of a zero percent (noncompensable) 
evaluation under Diagnostic Code 6100, effective January 31, 
1996.  Thereafter, the veteran perfected an appeal as to the 
initial rating assigned for the service-connected hearing 
loss disability.  In May 1999, an increased evaluation of 10 
percent was granted for hearing loss, effective January 31, 
1996.  In October 1999, an increased evaluation of 20 percent 
was granted for the hearing loss disability, effective June 
10, 1999, based on application of the recently revised 
regulations pertaining to evaluation of disorders of the ear 
and other sense organs.  

According to VAOPGCPREC 3-2000 (April 2000), if an increased 
evaluation is awarded on the basis of a liberalizing 
regulation issued subsequent to the date of application or 
the date on which an increase in disability occurred, the 
effective date assigned under 38 U.S.C.A. § 5110(g) (West 
1991) generally would not correspond to the earliest 
effective date potentially available to the veteran.  As in 
the instant case, it is possible that the veteran may be 
entitled to an increased rating prior to and independent of 
an intervening change to the rating schedule under then-
existing rating criteria.  

As noted, the grant of an increased rating of 20 percent for 
the service-connected hearing loss disability was made 
effective June 10, 1999, the effective date of the 
liberalizing amendments to the schedular criteria for 
evaluation of disorders of the ear and other sense organs.  
As such, the veteran's claim for an initial evaluation in 
excess of 10 percent for a hearing loss disability, from 
January 31, 1996, to June 10, 1999, remains in appellate 
status as it is possible that he may be entitled to a rating 
in excess of 10 percent for that specific period.  See also 
Fenderson, supra.  Thus, the Board will consider the claim 
for increased compensation both for the period prior to June 
10, 1999, and the period from June 10, 1999.  

As noted, the criteria for evaluation of diseases of the ear 
and other sense organs, including a hearing loss disability, 
were recently amended, effective June 10, 1999.  The Board 
finds that the regulatory amendments are more favorable to 
the veteran and his claim as they provide for special 
considerations where exceptional patterns of hearing 
impairment are demonstrated.  See Karnas, supra; VAOGCPREC 3-
2000 (April 2000).  Therefore, the revised regulations will 
be applied from and after the effective date of the enactment 
thereof, or from June 10, 1999; and the prior regulatory 
criteria will be applied for any period prior to that time, 
which in this case is from January 31, 1996, to June 10, 
1999.  A determination as to the appropriate rating for each 
specified rating must be based on all of the evidence of 
record.  VAOPGCPREC 3-2000 (April 2000).

According to 38 C.F.R. § 4.85(a) (2000), an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without the 
use of hearing aids.  

Hearing impairment is evaluated by taking the results of the 
controlled speech reception test (Maryland CNC) together with 
the results of the puretone audiometry test, in which an 
average hearing threshold level in the frequencies 1000, 
2000, 3000, and 4000 Hz is provided.  To evaluate the degree 
of disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels, from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See Table VI, 38 C.F.R. § 4.85 (2000).  For 
evaluation of hearing loss in both ears, the Schedule bases 
compensability on the level of hearing in the better ear 
considered with the level of hearing acuity in the poorer 
ear.  See Table VII, 38 C.F.R. § 4.85.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

The schedular criteria for evaluation of hearing loss, as set 
forth in Tables VI, VIa, and VII, were not substantively 
altered by amendments to the rating schedule which took 
effect in June 10, 1999.  However, the amended regulations 
include provisions for evaluation of exceptional patterns of 
hearing impairment.  See 38 C.F.R. § 4.86 (2000).  Where 
puretone thresholds are 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), Table VIa (numeric designation of hearing impairment 
based only on puretone threshold average) may be utilized if 
application thereof is more favorable to the veteran.  Each 
ear is to be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  Likewise, Table VIa may be used (if more favorable 
to the veteran) when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Each ear is to be evaluated separately.  38 C.F.R. § 4.86(b) 
(2000).  

The Board notes that the record includes reports from a 
number of audiometry examinations, and the findings of these 
examinations are fully discussed herein.  However, the record 
indicates that several examinations were not conducted in 
accordance with 38 C.F.R. § 4.85(a) (2000).  Several of the 
audiological reports do not indicate that speech 
discrimination was tested using the Maryland CNC, and these 
reports include the April 1997 report of audiometry testing 
by the Vilas County Public Health Department; the May 1997 
report of an audiometry test at Marshfield Clinic; the report 
of a November 1997 VA examination (which apparently conducted 
for hearing aid adjustment purposes); and the July 1999 
report of a private audiological examination, in which is was 
noted that speech discrimination was tested using the WDS 
quiet examination.  

The Board believes that it is necessary to emphasize that for 
VA compensation purposes, evaluation of a hearing loss 
disability may be based only on speech discrimination scores 
which utilize the Maryland CNC word list.  38 C.F.R. § 4.85 
(2000).  The evidence does not show that the speech 
discrimination findings shown on audiological testing in 
April 1997, May 1997, and July 1999 were rendered by use of 
the Maryland CNC word list.  As such, the Board has not 
considered the findings of those audiological evaluations in 
determining the appropriate evaluation for the veteran's 
service-connected hearing loss disability, for the specified 
periods.  

The Board is aware that the veteran was referred by VA for at 
least one of those audiological examinations, and it is 
regrettable that the Maryland CNC test was not  administered 
at those times.  However, the record includes reports of 
audiological examinations conducted in April 1993, June 1996, 
April 1999, and September 1999, in which the Maryland CNC was 
used to evaluate the percentage of speech discrimination.  
The Board finds that the record includes sufficient evidence 
on which to base an evaluation of the veteran's service-
connected hearing loss disability for the specific periods in 
question.  





Evidence

On audiometry examination in April 1993, puretone thresholds 
in the right ear were recorded as 15, 15, 50, and 80, and 70 
dB at frequencies of 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  In the left ear, puretone thresholds were 
recorded as 10, 10, 50, 95, and 100 dB at the same 
frequencies.  At frequencies of 1000, 2000, 3000, and 4000 
dB, an average loss of 54 dB in the right ear and 56 dB in 
the left ear is indicated.  Speech discrimination was 88 
percent for the right ear and 92 percent for the left ear.  
Assessments included normal hearing through 1500 Hz in both 
ears, precipitously sloping to a moderate-severe 
sensorineural hearing loss about 1500, worse in the left ear.  

An April 1993 outpatient treatment record indicates that the 
veteran had a moderate to severe high frequency sensorineural 
hearing loss and that he was a candidate for hearing aids.  A 
November 1993 audiological outpatient treatment record shows 
that due to its nature, the veteran's hearing loss was hard 
to correct as there was profound deafness after 2000 Hz in 
both ears.  

At a personal hearing before a local hearing officer in 
January 1995, the veteran reported that in the years since 
his discharge from service, his hearing had gradually gotten 
worse and worse, and more recently, he had been issued 
hearing aids by VA.  

The report of a June 19, 1996 audiology examination shows 
that puretone thresholds on air conduction in the right ear 
were recorded as 10, 60, 90, and 80 dB at frequencies of 
1000, 2000, 3000, and 4000 Hz, respectively, of 60 dB.  In 
the left ear, puretone thresholds were recorded as 20, 60, 
90, and 100 dB at the same frequencies, for an average of 68 
dB.  Speech recognition using the Maryland CNC word list was 
90 percent in the right ear and 88 percent in the left ear.  
The examiner commented that the findings were consistent with 
a sharp bilateral, high frequency sensorineural hearing loss.  
The examiner also indicated that the onset of the loss could 
have coincided with the artillery shell explosion and 
resulting concussion, and gradually worsened due to civilian 
noise exposure.  

In April 1997, the veteran underwent a private audiological 
evaluation at the Vilas County Public Health Department.  He 
gave a history of rapidly progressing hearing loss during the 
past 90 days, as well as acute or chronic dizziness, ringing 
and buzzing, and pain and discomfort in the ear.  He reported 
communication difficulties and other inconveniences 
associated with his hearing loss.  

On audiometry evaluation, puretone decibel thresholds in the 
right ear were recorded as 20, 15, 60, 85, and 80 dB at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  In the left ear, puretone thresholds were 
recorded as 10, 10, 55, 95, and 95 dB at the same 
frequencies.  Speech discrimination as 52 percent correct in 
the right ear and 72 percent correct in the left ear.  The 
examination report does not specify the type of test used to 
evaluate speech discrimination.  

The report of a May 1997 audiometry examination, conducted by 
Marshfield Clinic, a private entity, shows that puretone 
thresholds in the right ear were recorded as 20, 15, 65, 90, 
and 85 dB at frequencies of 500, 1000, 2000, 3000, and 4000 
Hz, respectively.  In the left ear, puretone thresholds were 
recorded as 15, 15, 55, 85, and 95 at the same frequencies.  
PB was 96 percent in the right ear and 80 percent in the left 
ear.  The examiner provided an assessment of severe high 
frequency sensorineural hearing loss bilaterally.  The report 
does not indicate that speech discrimination was tested using 
the Maryland CNC word list.  

In May 1997, the veteran indicated that he was claiming 
compensation in the form of a 30 percent rating for hearing 
loss retroactive to June 1945.  He noted that although he was 
issued hearing aids in 1993, he could not wear them because 
they intensify his headaches and head pains.  

In November 1997, the veteran sought treatment in the VA 
audiology clinic with numerous complaints related to his 
problems with hearing aids.  On audiometry examination, 
puretone thresholds in the right ear were recorded as 10, 15, 
60, 95, and 95 dB at frequencies of 500, 1000, 2000, 3000, 
and 4000 Hz, respectively.  In the left ear, puretone 
thresholds were recorded as  10, 15, 10, 55, 90, and 100 dB 
at the same frequencies.  Speech discrimination scores are 
not indicated on the examination report.  

At a personal hearing in March 1999, the veteran testified 
that he had received VA treatment for his hearing loss and 
had been given a pair of hearing aids which he can't wear.  
He indicated that on recent hearing tests, his hearing had 
been described as "severe."  

The veteran was seen for an audiology follow-up in April 
1999.  He reported that his hearing aids cause headaches.  
Although findings on audiometry testing are not provided, the 
high frequency sensorineural hearing loss was found to be 
largely unchanged since 1996.  A marginal decline was noted 
at scattered frequencies.  Speech discrimination was within 
normal limits in both ears at 92 percent and speech reception 
thresholds were borderline normal.  Assessments included that 
hearing levels were relatively stable.  

On VA examination in April 1999, the veteran reported that 
his hearing loss had worsened.  It was noted that he had 
rejected the use of hearing aids due to complaints of 
headaches.  Additional complaints included periodic tinnitus 
and constant headaches.  In the right ear, puretone 
thresholds were recorded as 15, 60, 90, and 95 dB at 
frequencies of 1000, 2000, 3000, and 4000 Hz, respectively, 
for a four frequency average of 65 dB.  In the left ear, 
puretone thresholds were recorded as 20, 65, 95, and 100 dB 
at the same frequencies, for a four frequency average of 70 
dB.  Speech discrimination scores using the Maryland CNC word 
list were 72 percent for the right ear and 80 percent for the 
left ear.  The examiner noted that audiology evaluation 
revealed a bilateral and symmetric high frequency 
sensorineural hearing loss consistent with previous 
evaluations.  

A July 1999 examination report indicates that the veteran was 
referred for an audiological evaluation at a private medical 
center.  He denied a history of ear infections or ear 
surgery, and he described occasional vertigo.  He reported 
that he had been issued two Danavoxx hearing aids in April 
1993; however, he did not wear them as they give him 
headaches.  In the right ear, puretone thresholds were 
recorded as 20, 55, 90, and 100 dB at frequencies of 1000, 
2000, 3000, and 4000 Hz, respectively.  In the left ear, 
puretone thresholds were recorded as 20, 70, 95, and 105 dB 
at the same frequencies.  On WDS quiet examination, the 
percent correct was 84 percent on the right and 88 percent on 
the left.  It was noted that puretone audiometry revealed 
normal hearing through 1000 Hz, sloping precipitously to a 
severe to profound high frequency sensorineural hearing loss 
bilaterally.  Speech reception thresholds were in agreement 
with puretone averages, indicating good test reliability.  
The speech discrimination score was good in both ears when 
presented at levels loud enough to compensate for his hearing 
loss.  

On VA audiological examination in September 1999, the veteran 
reported increased hearing loss and occasional tinnitus.  On 
audiometry examination, puretone thresholds in the right ear 
were recorded as 15, 60, 95, and 95 dB at frequencies of 
1000, 2000, 3000, and 4000 dB, respectively, for an average 
loss of 66 dB.  In the left ear, puretone thresholds were 
recorded as 20, 70, 90, and 100 dB at the same frequencies, 
for an average loss of 70 dB.  Speech recognition scores 
using the Maryland CNC word list were 78 percent in the right 
ear and 76 percent in the left ear.  The test results were 
noted to be unchanged from private audiological results and 
showed a sharp high frequency sensorineural hearing loss, 
appearing cochlear in nature, in both ears.  The examiner 
indicated that the difference noted in speech discrimination 
scores (as compared with the private audiological report) 
might be a reflection of the list used, as the Maryland CNC 
word list is supposed to reflect high frequency hearing 
losses more than the standard W22.  In addition, it was noted 
that there appeared to be some slight progression in the high 
frequency loss from 1993 to date with tests of 93, 97, and 99 
showing a gradual decline.  

At a personal hearing in April 2000, the veteran's 
representative argued the existence of mitigating 
circumstances as the veteran cannot wear his hearing aids for 
more than 1/2 hour without exacerbating the severity of his 
service-connected headaches.  The representative asserted 
that examination is based on corrective hearing with the use 
of hearing aids, which the veteran essentially cannot wear.  
Thus, the representative argued, the veteran cannot use 
hearing aids to provide a fair evaluation of the current 
hearing loss problems.  The hearing officer indicated that 
consideration regarding an extra-schedular evaluation would 
be undertaken.  


a.  Initial evaluation in excess of 10 percent, prior to June 
10, 1999

The Board has found that the recently revised criteria 
pertaining to evaluation of diseases of the ear and sense 
organs are more favorable to the veteran.  As such, the 
revised regulations must be applied from and after the 
effective date thereof, which in this case is June 10, 1999.  
For any prior period, it is appropriate to apply the 
previously effective regulations, which the Board has done in 
this instance.  

Having reviewed the record in light of the previously 
effective rating criteria, the Board has determined that an 
evaluation in excess of 10 percent disabling is not warranted 
for the veteran's service-connected hearing loss disability 
for the period prior to June 10, 1999.  Specifically, the 
available evidence includes findings which indicate that the 
veteran's hearing loss disability is no more than 10 percent 
disabling for the period in question.  

As discussed in depth herein, in determining the level of 
hearing loss in each ear, the average puretone decibel 
threshold at 1000, 2000, 3000, and 4000 Hz is considered in 
conjunction with the speech discrimination scores on Maryland 
CNC word list testing.  The record includes the reports of 
four audiological examinations (April 1993; June 1996; April 
1999; and September 1999) which were conducted in accordance 
with 38 C.F.R. § 4.85 in that testing included both puretone 
audiometry and speech discrimination testing utilizing the 
Maryland CNC word list.  

The April 1993 audiometry examination report indicate 
findings of a decibel average of 54 dB in the right ear with 
88 percent speech discrimination, and a decibel average of 56 
dB in the left ear with 92 percent speech discrimination.  
These findings are consistent with a Level II hearing loss in 
the right ear and a Level I hearing loss in the left ear.  
For a Level I hearing loss in the better ear and a Level II 
hearing loss in the other ear, a zero percent 
(noncompensable) evaluation is warranted.  The June 1996 
audiometry examination report indicates findings of a decibel 
average of 60 dB in the right ear with 90 percent speech 
discrimination, and  an average loss of 66 dB in the left ear 
with 88 percent speech discrimination.  These findings are 
consistent with a Level III hearing loss in each ear, which 
also corresponds to a zero percent (noncompensable) 
evaluation with application of the previously effective 
criteria pertaining to evaluation of hearing impairment.  See 
Tables VI and VII, 38 C.F.R. § 4.87 (1998).  

The April 1999 audiometry examination report shows that in 
the right ear, there was an average loss of 65 dB and 72 
percent speech discrimination.  In the left ear, there was an 
average loss of 70 dB, with speech discrimination of 80 
percent.  These findings are consistent with a Level V 
hearing loss in the right ear and a Level IV hearing loss in 
the left ear.  For a Level IV hearing loss in the better ear 
and a Level V hearing loss in the other ear, an evaluation of 
10 percent is warranted under the previously effective rating 
criteria pertaining to the evaluation of hearing impairment. 
Id.  The September 1999 audiometry examination report shows 
an average loss of 60 dB in the right ear with 78 percent 
speech discrimination, and an average loss of 70 dB in the 
left ear with 76 percent speech discrimination.  These 
findings are consistent with a Level IV hearing loss in each 
ear, for which an evaluation of 10 percent is warranted under 
the previously effective rating criteria.  Id.

In light thereof, the findings on appropriate audiological 
testing, as conducted during the course of the appeals 
period, are consistent with no more than a 10 percent rating 
for hearing impairment based on application of the previously 
effective diagnostic criteria.  

The Board is aware that some of the available audiometry 
examination reports, including the reports of private 
audiological evaluations, indicate discrepancies in speech 
discrimination scores and in some instances, show scores that 
are lower than those noted on the above-noted VA 
examinations.  The September 1999 VA examiner addressed these 
discrepancies by indicating that the difference noted in 
speech discrimination scores might be a reflection of the 
list used, as the Maryland CNC word list is supposed to 
reflect high frequency hearing losses more than the standard 
W22.  The law provides that only the speech discrimination 
results obtained through use of the Maryland CNC are 
appropriate for determining the appropriate evaluation for a 
service-connected hearing loss disability.  

In numerous statements on appeal, the veteran has indicated 
his disagreement with the 10 percent rating assigned for his 
hearing loss disability.  He has noted that his hearing 
impairment has been characterized as severe; that he has been 
issued hearing aids; and that he experiences difficulty with 
his hearing.  Therefore, he disputes the finding that he has 
no more than a 10 percent hearing loss disability.  However, 
as noted in Lendenmann, supra, the modern pure tone 
audiometry testing and speech audiometry utilized in VA 
audiological clinics are well adapted to evaluate the degree 
of hearing impairment accurately, with standardization of 
methods in order to compare each person's hearing loss to a 
standard of normal hearing.  Lendenmann, supra.  Although the 
veteran believes that the severity of his hearing loss 
warrants a higher rating, the applicable rating criteria 
simply do not provide for a higher rating for the degree of 
hearing loss which is shown.  

In light of the foregoing, the Board finds that the findings 
on appropriate audiometry examinations, as conducted during 
the course of the appeals period, show that the veteran's 
service-connected hearing loss disability is no more than 10 
percent disabling, based on application of the previously 
effective criteria, for the period prior to June 10, 1999.  
Thus, the Board finds that the assignment of an initial 
rating in excess of 10 percent is not warranted for the 
veteran's service-connected hearing loss disability.  As the 
preponderance of the evidence is unfavorable, there is no 
doubt to be resolved.  Accordingly, the claim is denied.  


b.  Evaluation in excess of 20 percent, from June 10, 1999

Having reviewed the record, the Board has concluded that an 
evaluation in excess of 20 percent is not warranted for the 
veteran's service-connected hearing loss disability, from 
June 10, 1999.  Having found the revised criteria to be more 
favorable, the Board must apply the new criteria for any 
period following the effective date of the regulatory 
amendments pertaining to evaluation of diseases of the ear 
and other sense organs, or in this case, from June 10, 1999, 
and all of evidence of record must be considered in 
determining the appropriate evaluation.  

In applying the revised schedular criteria, the Board finds 
that the results of puretone audiometry testing conducted 
during the appeals period are consistent with the 20 percent 
rating currently assigned.  As noted, the revised criteria 
provide for application of Table VIa, by itself, in instances 
where exceptional patterns of hearing impairment are 
demonstrated.  On VA audiological examination in September 
1999, an exceptional pattern of hearing impairment was shown 
in the left ear, as puretone thresholds were recorded as 20 
dB at 1000 Hz and 70 dB at 2000 Hz.  As such, application of 
Table VIa is warranted for the left ear, if use thereof would 
be more favorable to the veteran.  See 38 C.F.R. § 4.86 (b) 
(2000).  In this case, use of Table VIa would result in a 
Level VI hearing loss for the left ear, as compared with a 
Level IV left ear hearing loss which would result on 
application of Table VI.  Therefore, application of Table VIa 
under 38 C.F.R. § 4.86(b) is more favorable to the veteran in 
this instance. 

Based on the September 1999 audiometry findings and 
application of Table VIa, therefore, the veteran's hearing 
loss disability equates to a Level IV hearing impairment in 
the right ear and a Level VI hearing impairment in the left 
ear.  For a Level IV hearing impairment in the better ear and 
a Level VI hearing loss in the other ear, a 20 percent rating 
is warranted.  See Table VII, 38 C.F.R. § 4.85 (2000).  

The Board notes that as the assignment of an increased 
evaluation of 20 percent was based on application of the 
recently revised schedular criteria, the appropriate 
effective date thereof cannot be earlier than June 10, 1999, 
the effective date of the revised regulations.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); see also VAOPOGCPREC 3-2000 
(2000).  

The Board notes that apart from the September 1999 
examination, none of the audiometry examinations conducted 
during the appeals period are indicative of an exceptional 
pattern of hearing impairment, and thus, application of 
38 C.F.R. § 4.86(b) is not warranted for the findings of any 
examination besides that of September 1999.  With the 
exception of the additional provisions for exceptional 
patterns of hearing impairment, the recently revised criteria 
are substantively the same as the old criteria in that in 
that the current versions of Tables VI, VIa, and VII are 
identical to those in effect prior to June 10, 1999.  As 
noted in the preceding section, therefore, the findings on 
the additional audiological examinations conducted during the 
appeals period are consistent with no more than a 10 percent 
hearing loss disability in light of the recently revised 
criteria, which are substantively the same as the old 
criteria.  

In light thereof, the available evidence does not provide the 
basis for the assignment of an evaluation in excess of 20 
percent disabling for the veteran's service-connected hearing 
loss disability, from June 10, 1999, in light of the 
appropriate diagnostic criteria.  As the preponderance of the 
evidence is unfavorable, there is no doubt to be resolved.  
Accordingly, the veteran's claim is denied.  

c.  Extraschedular consideration

At the personal hearing in April 2000, the veteran's 
representative appeared to request that an extraschedular 
evaluation be considered for the service-connected hearing 
loss disability, and in the May 2000 Hearing Officer Decision 
(Supplemental Statement of the Case), the RO considered the 
assignment of an extra-schedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1)(2000).  The RO concluded that the 
evidence did not show a basis for which an extraschedular 
evaluation may be granted for hearing loss.  

In reaching its decision herein, the Board has also carefully 
considered the history of the veteran's hearing loss and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4 (pertaining to extra-schedular evaluation).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  The 
accredited representative has argued that an extraschedular 
rating is warranted because veteran cannot wear hearing aids 
for more than 1/2 hour, due to exacerbation of the service-
connected headache disorder, thereby precluding a fair 
hearing evaluation.  The Board notes, however, that 38 C.F.R. 
§ 4.85 specifically states that hearing tests for VA purposes 
will be conducted without the use of hearing aids.  Thus, the 
veteran would not be required to wear hearing aids during a 
VA audiological evaluation, and the fact that hearing aids 
cause headaches does not present a basis for the assignment 
of an extraschedular evaluation.  

Having reviewed the record, the Board also finds that the 
record does not show the veteran's hearing loss disability to 
be so exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


II.  Whether the rating decision of July 1945 which denied 
service connection for hearing loss was clearly and 
unmistakably erroneous

The veteran contends that he is entitled to retroactive 
benefits for a hearing loss disability from July 1945, the 
date of separation from active service.  Specifically, it is 
his contention that service connection should have been 
granted for hearing loss at the time of the July 1945 
decision which denied his initial claim for service 
connection for a hearing injury.  The issue currently before 
the Board is whether a July 1945 rating decision was clearly 
and unmistakably erroneous.  

Previous determinations that are final and binding, including 
decisions on claims for service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 C.F.R. § 3.105(a) 
(2000).

The Court has provided a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  See also Baldwin v. West, 13 Vet. 
App. 1 (1999) (holding that a dispute over weighing of the 
evidence cannot support a holding of CUE). 

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  The mere assertion of CUE is not sufficient to 
reasonably raise the issue. See Russell, supra; Fugo, supra.  
In that regard, the Court has also held that VA's breach of 
the duty to assist cannot form a basis for a claim of CUE. 
Counts v. Brown, 6 Vet. App. 473, 480 (1994). "Similarly, 
neither can broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of error" form such a basis."  
Fugo, 6 Vet. App. at 44.


Evidence

At the time of the July 1945 decision in which service 
connection for a hearing injury was initially denied, the RO 
considered service medical records and service personnel 
records corresponding to the veteran's active service during 
World War II.  Service personnel records show that he served 
as a rifleman and he was wounded in action in Northern Italy 
in 1944.  Service medical records include a military history 
report which indicates that in May 1944, the veteran 
sustained injuries including a concussion and bruises and he 
was partially deafened in the right ear.  It was noted that 
he returned to the front after spending 3 days in an aid 
station.  Additional records show that the veteran gave a 
history of concussion with injury to the right ear drum. 

In September 1944, the veteran sustained shrapnel wounds to 
the right eye and right leg, with residuals including right 
eye enucleation and retained foreign bodies in the right 
orbit of the skull.  The veteran was subsequently fitted for 
an ocular prosthesis (glass eye) on the right.  An October 
1944 medical disposition board report shows the following 
diagnoses:  eye ball, right, injury of, penetrating wound; 
wound, penetrating, right leg, moderately severe; and 
enucleation, simple, right eye.  The report of a March 1945 
medical examination shows that evaluation of the head 
(including the special senses, nose, mouth, throat, and 
pharynx) was normal.  No defects were noted with regard to 
either ear.  The veteran was administratively separated from 
service in June 1945, and a separation examination report is 
not of record.  

In a claim (Form 526) submitted in July 1945, the veteran 
reported that on May 12, 1944, he received treatment at the 
3rd Bn. Aid Station for nerves, his right ear, bruises, flesh 
wounds, and small pieces of shrapnel and stone lodged 
throughout his whole body, due to concussion and debris from 
a stone building when hit by an artillery shell.  

The July 1945 rating decision shows that service connection 
was denied for the hearing injury alleged on the Form 526.  
It was noted that the hearing injury as claimed by the 
veteran was not shown by the evidence of record.  By letter 
dated August 1945, the veteran was notified that service 
connection for the claimed hearing injury was not shown by 
the evidence of record.  

In a statement dated August 20, 1945, and received at the RO 
on August 23, 1945, the veteran indicated that he was 
dissatisfied with the pension that had been awarded.  He 
noted that a hearing injury occurred on May 12, 1944, at Mt. 
Daminano, Italy, due to a concussion of an enemy artillery 
shell (ground burst), for which he received treatment at the 
Battalion Aid Station.  He indicated that if necessary, he 
could send names, rank, serial numbers, and addresses for 
fellow soldiers who were wounded by the same shell.  He also 
stated that a Purple Heart Medal was awarded for the ear and 
nerve injuries and for minor flesh wounds that he received in 
May 1944.  

In a statement dated August 18, 1945, and received on August 
23, 1945, the veteran 
wrote directly to the Board and again indicated his 
dissatisfaction with the finding that a hearing injury was 
not shown by the evidence of record.  He indicated that the 
claimed injury occurred May 12, 1494 on Mt. Damiano, Italy, 
due to an enemy artillery shell concussion.  He indicated 
that he received treatment for that and other injuries at the 
Battalion Aid station, A.P.O. 88, and that a Purple Heart was 
awarded for those injuries.  He noted that it was the fault 
of the Army that the ear injury was not in the records, and 
he again noted that if necessary, he could send the names, 
rank, serial nos., and addresses of fellow soldiers who were 
with him at the time and who were wounded by the same shell.  
This letter was forwarded from the Board to the Wood, 
Wisconsin VA office and was received on September 15, 1945.  

By letter dated August 23, 1945, the RO informed the veteran 
of his appellate rights and he was provided with a Form P-9, 
entitled "Claimant's Appeal to the Administrator of 
Veteran's Affairs.  He was notified that he would need to 
execute this form as information was needed regarding the 
basis of his appeal.  He was further notified that failure to 
furnish complete answers to the questions provided would 
result in delaying a final action in his claim.  

By separate letter dated August 29, 1945, the Chairman of the 
Board notified the veteran that his letter regarding the 
dissatisfaction with his monetary benefits had been received.  
The veteran was notified that governing regulations require 
that initial action in an appeal be taken by the originating 
office and the claim must be fully developed by that agency 
before it is certified to the Board for appellate 
consideration.  Accordingly, the veteran's letter was begin 
referred to VA's office in Woods, Wisconsin, so that the 
matter could receive appropriate attention.  It was also 
noted that the veteran would be advised by that office 
regarding the procedures to be followed in completing his 
appeal.  

In a December 1946 rating decision, the veteran's claims were 
reviewed, and it was found that no change was indicated in 
his present rating.  The veteran was notified of this 
decision by letter dated December 5, 1946.  

There is no indication from the record that the veteran 
continued his appeal by completing and submitting the "Form 
P-9" which was necessary to complete an appeal with regard 
to the July 1945 rating decision.  

At a personal hearing before a local hearing officer in 
January 1995, the veteran reported that he experienced 
hearing loss in service as a result of a concussion blast.  
He noted that during the remainder of his service and upon 
discharge from service he did not complain of a hearing 
problem, and his discharge examination did not include a 
hearing examination.  He noted that he was still waiting for 
the VA to call him in for a hearing test.  

At his personal hearing before a local officer in April 2000, 
the veteran testified to his belief that the denial of 
service connection for hearing loss at the time of discharge 
was in error, as the record verifies that concussion blasts 
and hearing loss occurred.  The veteran's representative 
noted that they were contending that the hearing loss had 
been continuous ever since the concussion blast and the 
compensation for service connection for hearing loss should 
be retroactive to the original claim for benefits.  


Analysis

Although the veteran indicated disagreement with the findings 
of the July 1945 rating decision, he failed to fully complete 
an appeal of that decision by submitting the appropriate 
documentation.  Thus, the July 1945 decision which denied 
service connection for a hearing injury is final, in the 
absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2000).  As a preliminary matter, the Board finds 
that the appellant has raised a claim of clear and 
unmistakable error with requisite specificity, in that he has 
contended that service medical records showing a notation of 
right ear injury were sufficient to warrant a grant of 
service connection for hearing loss in July 1945.  See 
Luallen v. Brown, 8 Vet.App. 92 (1995).

Having reviewed the record, the Board has determined that the 
RO's July 1945 rating decision which denied service 
connection for a hearing loss disability was not clearly and 
unmistakably erroneous.  Specifically, there is no evidence 
that the correct facts, as they were known at the time, were 
not before the adjudicators, or that the laws extant at the 
time were incorrectly applied.  

According to VA regulations in effect at the time of the July 
1945 rating decision,  disability compensation was authorized 
in cases where it was established that disabilities were 
shown to have been directly incurred in or aggravated by 
active military service. See R & PR 1077 (December 20, 1941).  
For certain chronic diseases such as organic diseases of the 
nervous system (to include hearing loss), service connection 
was warranted on a presumptive basis if the disability was 
manifested to a compensable degree with one year following 
the veteran's discharge from active service.  See R & PR 1086 
(December 20, 1941).  The current provisions of 38 C.F.R. 
§ 3.385 (2000) (which provides a definition of "hearing loss 
disability" for VA compensation purposes) were not in effect 
prior to 1994.  

At the time of the July 1945 decision, the available evidence 
included service medical records which showed a history of a 
concussion, bruises, and right ear injury, including a right 
ear drum injury and partial right ear deafness, sustained at 
the time of an artillery shell explosion in May 1944.  
Although the service medical records do not include 
contemporaneous documentation of the claimed May 1944 
injuries, the in-service statements made by the veteran when 
reporting his military history appear to be consistent and 
were reported fairly soon after occurrence.  The veteran is 
found to be a credible and reliable historian and the Board 
does not dispute that the claimed injury occurred.  See also 
38 U.S.C.A. § 1154.  

Despite the fact that there is evidence of an in-service 
right ear injury, however, the pertinent laws and regulations 
existing in 1945 provided that compensation was authorized 
for disabilities shown to have been directly incurred in or 
aggravated by service.  At the time that July 1945 decision 
was rendered, the record did not include objective evidence 
which indicated the manifestation of defective hearing or 
other residuals of a right ear injury; thus, there was no 
evidence of a right ear disability, to include hearing loss, 
for which compensation could be paid.  

Specifically, during the course of the veteran's active 
service after May 1944, there is no evidence of medical 
treatment for any residuals of a right ear injury, to include 
a hearing impairment, right ear drum defects, or any other 
right ear problem.  In addition, the medical records do not 
indicate that the veteran complained of hearing loss or 
hearing problems during the remainder of his period of active 
service or during the course of the extensive medical 
treatment which he received for injuries sustained in 
September 1944, including the residuals of shell fragment 
wounds to the right eye and leg.  Most importantly, on 
physical examination just a few months prior to his March 
1945 discharge, examination of the head (including the 
special senses) was normal and no defects were noted with 
regard to either ear.  Thus, the evidence of record as of 
July 1945 did not show the in-service manifestation of 
residuals of a right ear injury, to include hearing loss or a 
hearing impairment; in addition, there is no evidence that a 
hearing impairment or disability was manifested to a 
compensable degree in the period between the veteran's June 
1945 discharge and the July 1945 adjudication of the claim 
for service connection for a hearing injury.   

In light of the foregoing, it is the Board's opinion that in 
July 1945 the RO could have reasonably concluded that the 
evidence did not establish that the veteran had a hearing 
disability which was directly incurred in or aggravated by 
active military service.  Therefore, the Board finds that the 
RO's July 1945 finding that a "hearing injury as claimed by 
you is not shown by the evidence of record," is supportable, 
in light of the laws and regulations extant at the time and 
based solely on consideration of the evidence that was 
available in the record as of July 1945.  As such, the Board 
does not find that the laws and regulations extant at that 
time were incorrectly applied.  

The record does not indicate that the veteran was afforded an 
in-service evaluation of his hearing acuity; nor is there 
indication that his hearing was tested at the time of 
separation or shortly thereafter.  At a personal hearing in 
1995, the veteran stated that he was still waiting for VA to 
provide him with a hearing examination.  The Board notes that 
the Court has held that a breach of the duty to assist does 
not constitute CUE under 38 C.F.R. § 3.105(a)(2000). Counts, 
supra.  As such, the fact that the veteran was not afforded a 
hearing test either during service or at the time of 
discharge does not provide a valid basis for a finding of CUE 
in the July 1945 rating decision.  

The Board notes that in July 1996, service connection was 
granted for hearing loss.  This decision was made based on 
the report of a June 1996 audiological examination, in which 
the VA examiner indicated that the onset of the veteran's 
current hearing loss could have coincided with the in-service 
artillery shell explosion and resulting concussion, and 
gradually worsened due to civilian noise exposure.  Hoewver, 
the June 1996 opinion (which related the current hearing loss 
to service) was not of record at the time of the July 1945 
decision.  Likewise, the record currently includes additional 
evidence in the form of extracts of service records, compiled 
from data collected by the Surgeon's General Office.  This 
evidence indicates that the veteran was injured in May 1944 
and that a land mine, while afoot, was the causative agent.  
The veteran has cited these records as evidence that the July 
1945 decision was incorrect.  

However, the Board may not consider this evidence as a basis 
for a determination of CUE as evidence not of record at the 
time of the rating decision being challenged cannot be 
considered in making such a determination. Caffrey, 6 Vet. 
App. at 383; Russell, 3 Vet. App. at 314.  Thus, the 
additional evidence obtained from the Surgeon General's 
Office data and the June 1996 VA opinion may not be 
considered by the Board in its determination as to CUE in the 
July 1945 rating decision.  

For the reasons stated above, therefore, the Board finds that 
the July 1945 decision which denied service connection for a 
hearing injury was not clearly and unmistakably erroneous.  
Accordingly, the claim is denied.  


ORDER

An initial evaluation in excess of 10 percent is denied for a 
hearing loss disability, prior to June 10, 1999.  

An evaluation in excess of 20 percent is denied for a hearing 
loss disability, from June 10, 1999. 

The July 1945 decision denying service connection for a 
hearing loss disability was not clearly and unmistakably 
erroneous.  


REMAND

Having reviewed the record, the Board has determined that 
additional evidentiary development is required with regard to 
several of the claims currently on appeal.  

Specifically, the Board finds that due process considerations 
remain to be satisfied with regard to the claim for 
entitlement to an effective date earlier than January 31, 
1996, for a grant of service connection for a hearing loss 
disability.  As noted in the Introduction, the veteran 
originally requested a hearing with regard to the earlier 
effective date claims in a May 1997 notice of disagreement, 
and he reiterated that he desired a hearing in a September 
1997 statement which the Board has construed as a substantive 
appeal.  

By letter dated February 10, 1998, the RO notified the 
veteran that he was being informed of important development 
regarding his claims for increased evaluations for his 
service-connected hearing loss and head injury and 
entitlement to an earlier effective date for compensation.  
He was instructed to let the RO know within 60 days if he 
still desired a personal hearing before the local hearing 
officer.  In a statement received February 20, 1998, the 
veteran indicated that he still wanted a hearing, and he 
requested that the hearing at a VA Hospital because he was 
recovering from a stroke and was unable to travel.  
Subsequent attempts at providing a teleconference hearing 
proved unsuccessful.

In March 1999, the veteran was afforded a personal hearing.  
However, at the time of the hearing he was not accompanied by 
a representative and the hearing officer indicated that the 
only issues for discussion included the claims for 
entitlement to increased evaluations for the service-
connected hearing loss and the service-connected headache 
disorder.  No testimony was elicited regarding the claims for 
earlier effective dates for the grants of service connection 
for hearing loss.  In April 2000, the veteran was afforded 
another hearing, however, it was stated that the issues 
included an earlier effective date for a grant of service 
connection for hearing loss on the basis of clear and 
unmistakable error.  A review of the hearing transcript 
indicates that the testimony elicited at that hearing 
pertained mainly to the question of CUE in the July 1945 
rating decision in which service connection for a hearing 
injury was originally denied.   

In light thereof, the Board is of the opinion that the 
veteran has not yet been afforded a hearing regarding the 
issue of entitlement to an effective date earlier than 
January 31, 1996, for the grant of service connection for 
hearing loss.  The earlier effective date issue involves 
consideration of different legal theories and regulations 
than those utilized in a CUE claim.  Specifically, discussion 
of the provisions of 38 U.S.C.A. § 5110 (West 1991) and 
38 C.F.R. § 3.400 would be appropriate, and the testimony 
elicited would involve inquiry regarding the date of claim 
and the date entitlement arose.  Therefore, the Board is of 
the opinion that the veteran must be offered an opportunity 
to present argument and testimony with regard to the specific 
issue of entitlement to an effective date earlier than 
January 31, 1996, for a grant of service connection for a 
hearing loss disability.  As noted, the issue of clear and 
unmistakable error in the July 1945 decision which denied 
service connection for hearing loss is a separate issue which 
has been accordingly addressed in the decision herein.  

On remand, therefore, the veteran will be scheduled for a 
hearing before a local hearing officer with regard to the 
claim for entitlement to an effective date earlier than July 
1945, for the grant of service connection for hearing loss.  
In addition, the RO will have the opportunity to furnish the 
veteran with an appropriate Supplemental Statement of the 
Case with regard to this issue, in order to comply with the 
provisions of 38 C.F.R. § 19.37 (2000).  

With regard to the claims regarding the appropriate 
evaluations for the service-connected headache disorder, the 
Board must consider the propriety of the assignment of an 
initial rating in excess of 10 percent disabling from June 
29, 1945, to April 28, 1993; as well the propriety of the 
assignment of a prospective rating in excess of 30 percent, 
from April 28, 1993.  

On review of the record, the Board has concluded that further 
development is required in order to obtain additional 
evidence regarding the nature and severity of the service-
connected headache disorder during the course of the appeals 
periods.  The record does not indicate that sufficient 
development has been undertaken in order to obtain complete 
medical records corresponding to the period from the date of 
the veteran's discharge from service to October 1992.  

Upon the veteran's initiation of a new claim in 1993, the RO 
requested VA outpatient treatment records from 1992 to the 
present time.  However, there is no indication that VA 
treatment records dating to the period prior to 1992 have 
been sought or that information has been elicited regarding 
any private treatment dating to that time.  As such, the 
record does not include sufficient information on which to 
base a determination regarding the appropriate rating for the 
service-connected headache disorder for the period of 1945 to 
1993.  See Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits). 

On remand, the RO will have the opportunity to obtain more 
complete medical documentation so as to provide the basis for 
making a determination regarding the instant appeals.  The 
Board finds that it is appropriate to defer adjudication of 
the evaluation of headaches claims for both of the periods in 
question (from June 29, 1945 to April 28, 1993; and beginning 
April 28, 1993) so that appellate adjudication may be based 
on the complete record.  See also Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (where the Court stated that it would not 
review appeals in a "piecemeal" fashion).  

Finally, as noted in the Introduction, the Board has found 
that the veteran effectively disagreed with the July 1997 
denials of claims for entitlement to an earlier effective 
date for special monthly compensation at the statutory "S" 
rate and a claim for entitlement to benefits under 
38 U.S.C.A. § 1151.  As such, a remand is in order so that 
the veteran may be furnished with an appropriate Statement of 
the Case with regard to these issues.  In Manlincon, supra, 
the Court held that the appropriate remedy in such 
circumstances is to remand (and not refer) a claim to the RO 
so that the procedural defect may be cured.  

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of treatment he 
has received for a headache disorder, 
from either VA or private sources, for 
the period of 1945 to the present time.  
Utilizing the information provided by the 
veteran and upon obtaining the 
appropriate authorizations, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the pertinent treatment records, apart 
from those records which have already 
been associated with the claims folder.  
In particular, the RO should request 
copies of the veteran's treatment records 
for the specified period from the VA 
facilities in Wisconsin where he is 
followed regularly.  All records obtained 
through these sources should be 
associated with the claims folder.  The 
veteran should be notified that a failure 
to cooperate with the RO's requests for 
additional information could preclude 
meaningful development with regard to his 
claims.  

2.  The RO should schedule the veteran 
for a hearing before a local hearing 
officer, in conjunction with his claim 
for entitlement to an effective date 
earlier than January 31, 1996, for a 
grant of service connection for hearing 
loss.  The veteran and his representative 
should be notified of the date and time 
of the hearing.  

3.  Upon completion of the foregoing, the 
veteran should be given the opportunity 
to supplement the record by submitting 
any additional evidence or arguments 
relevant to a claim for an effective date 
earlier than January 31, 1996, for the 
grant of service connection for hearing 
loss, to include evidence regarding the 
date of claim or the date entitlement to 
service connection arose.  

4.  The RO should provide the veteran 
with an appropriate Statement of the Case 
with regard to claims for entitlement to 
compensation under 38 U.S.C.A. § 1151 and 
for entitlement to an earlier effective 
date for entitlement to SMC at the 
statutory "S" rate.  

5.  The RO should conduct any additional 
development which is indicated or deemed 
necessary in order to comply with the 
duty to assist as mandated by the VCAA.  
Upon completion of the specified 
development, the RO should review the 
appellant's claims based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted, to include 
consideration of the claim for 
entitlement to an effective date earlier 
than January 31, 1996, for a grant of 
service connection for hearing loss.  If 
the decision remains adverse, the RO 
should provide the appellant and his 
representative with an appropriate 
Supplemental Statement of the Case, along 
with an adequate period of time within 
which to respond thereto.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

